Notice of Pre-AIA  or AIA  Status
 	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

Foreign Priority Acknowledged
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 

Drawing Objection
The drawings are objected to because rectangular boxes in Fig. 4 are identified only by reference characters.  This makes the drawing incomprehensible on its own. The rectangular boxes should be labelled with descriptive words/phrases consistent with the specification.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claim 1 is objected to because of the following informalities: “configured to receiver” on line 9 of the claim should be replaced with - -configured to receive- -.    Appropriate correction is required.

Claim 1 is further objected to because of the following informalities: “determine a noises suppression signal” on line 12 of the claim should be replaced with - -determine a noise suppression signal- -.   Appropriate correction is required.

Claim 1 is further objected to because of the following informalities: “the noises suppression signal” on line 14 of the claim should be replaced with - -the noise suppression signal”- -.  Appropriate correction is required.
Claims 8-11 are objected to because of the following informalities:  each of these contains a phrase, “a noise suppression signal” and it is unclear/indefinite if this is a new feature over the same named feature in the base claim 1 and for clarification of the claimed feature it should be replaced with - -the noise suppression signal- -.
 Appropriate correction is required.


Rejection under 35 USC §102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. §102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1-2, 5-6, 8-9, 11 and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Biber (WO-2019/068687) or Biber (US-2020/0249292-A1).
WIPO publication (WO-2019/068687) of Biber has its earliest publication date which is 11 April 2019. Biber is from the same inventive entity (Siemens Healthcare GmbH) as that of the instant application; however, the instant application does not claim priority to Biber. Further, WIPO publication date of Biber is earlier than one-year grace period of the instant application. Therefore, Biber qualifies to be a prior art under AIA .

Claim No
Claim feature
Prior Art
Biber (WO-2019/068687) or Biber (US-2020/0249292-A1)
Item matching below is based on US publication of Biber.

1
A magnetic resonance tomography scanner comprising: 

Biber discloses a magnetic resonance tomography scanner (1), cf. Figs. 1 and 6, comprising: 


a noise suppressor configured to suppress receive interferences, wherein the noise suppressor comprises: 

A noise suppressor (80, 81, 82, 83, 84, 85 and 86 taken together is equated to the claimed noise suppressor, cf. Fig. 6)

a sensor; 

Sensor (60 or 86, cf. Fig. 6)

a noise suppression controller;

Noise suppression controller (84, cf. Fig. 6)

a controllable radio frequency amplifier in signal connection with the noise suppression controller; and

A controllable radio frequency amplifier (83, cf. Fig. 6). 

The amplifier 83 is an RF amplifier as being part of the RF unit 22, and it is controllable (adjustable) by the interference suppression controller 84.


a transmit antenna;

A transmit antenna (81, cf. Fig. 6)

a receive antenna configured to receiver a magnetic resonance signal, wherein the noise suppressor is configured to:

A receiving antenna (50) receives MR signals.

receive an interference signal with the sensor;
The sensor (calibration element 86 or 60) receives an interference signal. 


determine a noises suppression signal with the noise suppression controller as a function of the interference signal; and 

The interference suppression controller 84 determines a noise suppression signal as a function of interference signal received by the sensor (calibration element 86).

emit the noises suppression signal via the controllable radio frequency amplifier and via the transmit antenna, and
The interference suppression controller 84 emits noise suppression signal via the controllable radio frequency amplifier 83 and via the transmit antenna (81). 


wherein the noise suppression controller is configured to determine the noise suppression signal so that the interference signal on the receive antenna is reduced.
The interference suppression controller 84 determines the noise suppression signal so that the interference signal on the receive antenna (50) is reduced (when the destructive interference reduces interference signal at the calibration antenna 86, the interference signal also is reduced at the receive antenna 50).

2
The magnetic resonance tomography scanner of claim 1, wherein the noise suppressor further comprises a plurality of sensors that surround the receive antenna in different spatial directions and are configured to receive a plurality of interference signals, and 20 wherein the noise suppression controller is configured to determine the noise suppression signal as a function of the plurality of received interference signals.

Biber discloses the sensor (60 or 86) to comprise a plurality of sensors (60, 86), cf. ¶ ¶ [0182], [0210], as claimed in instant claim 2. 
5-6
The magnetic resonance tomography scanner of claim 1, wherein the transmit antenna is arranged in the vicinity of the receive antenna.

Biber discloses the Transmit antenna (81) is arranged in the vicinity of the receive antenna (50). 

8-9
The magnetic resonance tomography scanner of claim 1, wherein the controllable radio frequency amplifier has a plurality of channels, and the noise suppressor comprises a plurality of transmit antennas that surround the receive antenna in different spatial directions, and wherein the noise suppression controller is configured to: 21 determine a noise suppression signal with a plurality of components as a function of the interference signal; and emit the plurality of components of the noise suppression signal via the plurality of channels of the controllable radio frequency amplifier and via the plurality of transmit antennas.

See Fig. 1 and 6. 

Fig. 6 shows plurality of controllable amplifiers (83) corresponding to plurality of channels corresponding to a plurality of antennas (81) that emit noise suppression signals, etc.
11
The magnetic resonance tomography scanner of claim 5, wherein the controllable radio frequency amplifier has a plurality of channels, and the noise suppressor comprises a plurality of transmit antennas that surround the receive antenna in different spatial directions, and wherein the noise suppression controller is configured to: determine a noise suppression signal with a plurality of components as a function of the interference signal; and emit the plurality of components of the noise suppression signal via the plurality of channels of the controllable radio frequency amplifier and via the plurality of transmit antennas.

See Fig. 1 and 6. 

Fig. 6 shows plurality of controllable amplifiers (83) corresponding to plurality of channels corresponding to a plurality of antennas (81) that emit noise suppression signals, etc.
17
A method for operating a magnetic resonance tomography scanner with a noise suppressor, wherein the noise suppressor includes a sensor, a noise suppression controller, a controllable radio frequency amplifier in signal connection with the noise suppression controller, and a transmit antenna, wherein the magnetic resonance tomography scanner includes a receive antenna for receiving a magnetic resonance signal, the method comprising: receiving an interference signal with the sensor using the noise suppressor; determining a noise suppression signal with the noise suppression controller as a 24 function of the interference signal so that when the noise suppression signal is emitted, the interference signal on the receive antenna is reduced; and emitting the noise suppression signal with the controllable radio frequency amplifier via the transmit antenna.

Method steps of claim 17 are met by operation Biber as applied to claim 1 above.





Allowable Subject Matter

Claims 3-4, 7, 10, 12-16 and 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to G.M. HYDER whose telephone number is (571)270-3896.  The examiner can normally be reached on M-F 9 AM- 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton Laballe can be reached on (571) 272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


G.M. HYDER
Primary Examiner
Art Unit 2852


/G.M. A HYDER/Primary Examiner, Art Unit 2852